IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Kliesh,                             :
                      Appellant          :
                                         :
            v.                           :    No. 1877 C.D. 2016
                                         :
Borough of Morrisville, Robert           :
Seward, Morrisville Borough              :
School District                          :


PER CURIAM                          ORDER


               NOW, September 18, 2017, having considered appellant’s application

for reconsideration, the application is denied.